DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit”, “a first determination unit”, “a second determination unit”, “conversion unit”, “a display control unit”, “a correction unit”, “second determination unit”, “a generation unit”, in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 	In claim 20, a "storage medium" is being recited; the broadest reasonable interpretation of a claim drawn to a storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Therefore, a transitory computer readable medium would reasonably be interpreted by one of ordinary skill in the art as signal, per se. Thus, this subject matter "storage medium" is not limited to that which falls within a statutory category of invention because it is limited to a process, machine, manufacture, or a composition of matter. Signal per se is a function descriptive material and a function descriptive material is non-statutory subject matter.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts, Nogami et al. (US 2020/0118263) discloses [0124] First, the process for detecting the defect and the process for extracting the defect feature amount will be described using FIG. 10. FIG. 10 illustrates a simplified version of the content of FIG. 9, the process for detecting a defect, and the process for determining the attribute information of the defect. In FIG. 10, the base CNN 901 is used as a common feature amount generation unit. The base CNN 901 is used both for generating the local feature amount used to detect the defect, and for generating the defect feature amount for determining the attribute information. Then, to generate the local feature amount and the defect feature amount, the base CNN 901 branches into two streams, as indicated by a stream 910 and a stream 920. In other words, the first extraction unit 111 extracts the output from the intermediate layer of the CNN into which the input image 900 has been input as the stream 910, and generates a first feature map 911 expressing a first feature amount for each pixel in the input image 900. Meanwhile, the second extraction unit 115 extracts the output from the intermediate layer of the CNN into which the input image 900 has been input as the stream 920, and generates a second feature map 921 expressing a second feature amount for each pixel in the input image 900. Here, the stream 910 and the stream 920 need not be the same, and the first feature amount and second feature amount also need not be the same. [0132] Next, the second extraction unit 115 executes Max Pooling on each subregion. For example, once Max Pooling is executed on a subregion 940, a vector 941 having a maximum value is generated for each channel in the subregion 940. Here, the vector 941 is the same n-dimensional vector as there are channels in the second feature map. dim(n) indicated in FIG. 11 expresses the n-dimensional vector. Likewise, the second extraction unit 115 generates n-dimensional vectors by carrying out Max Pooling for the other subregions in the same manner.
 	The closest prior arts, Klauschen et al. (US 9,558,550) discloses automatic analysis of an image of a biological sample with respect to a pathological relevance, wherein a) local features of the image are aggregated to a global feature of the image using a bag of Visual word approach, b) step a) is repeated at least two times using different methods resulting in at least two bag of word feature datasets, c) computation of at least two similarity measures using the bag of word features obtained from a training image dataset and bag of word features from the image, the image training dataset comprising a set of Visual words, classifier parameters, including kernel weights and bag of word features from the training images.
The closest prior art, Li et al. (US 2022/0028052) discloses in paragraph [0130], the trained machine learning model comprises a first trained machine learning model and a second trained machine learning model, and/or other trained machine learning models. In some embodiments, converting the one or more patterning process images comprising the image patterns into feature vectors is based on the first trained machine learning model. In some embodiments, the first machine learning model is an image encoder (e.g., a convolutional neural network) trained to extract features from aerial images and/or resist images indicative of short-range aerial and/or resist image pattern configurations and long-range pattern structures that influence the wafer or wafer defect behavior. feature extraction separates local features from global features of the images. The first machine learning model is configured to encode the extracted features into the feature vectors. In other words, individual aerial and/or resist images comprising image patterns for the locations of interest (e.g., possible defect locations) are encoded and compressed into low dimension feature vectors (which can also be decoded back into aerial and/or resist images with limited distortion compared to the original images).
Sargent et al. (US 2021/0082092) discloses artifact removal in medical imaging in which [0032] The artifact removal program 136 is a program capable of receiving the image data 114 captured by the imaging device 110 and analyzing the image data 114 to train and utilize a plurality of GANs to produce a down-sampled full image with some or all global artifacts removed, to generate full resolution patches with some or all local artifacts removed, and finally, to smoothly integrate the generated patches into the full image to produce a final image with both global and local artifacts removed or reduced in number. The artifact removal program 136 is described in more detail below with reference to FIG. 1b.
Li et al. (US 2020/0284686) discloses [0029] Rather than merely relying on static images, additional information about cracks can be obtained by tracking the surface motion of a structure through a series of images, and certain video-based concepts have been adopted in the field. Example video-based concepts include target-based approaches and motion magnification-based approaches. However, these approaches have focused on tracking the global responses of structures, but no research has been reported for detecting fatigue cracks of structures through video-based surface motion tracking. [0032] Once the feature points are detected, the approach can include tracking relative movement of the feature points across a number of frames of the video. More particularly, the tracking can include, for each particular feature point among the detected feature points, identifying a subset of the detected feature points within a localized circular region from the particular feature point. Then, for each subset of the detected of feature points, evaluating the subset for differential or uniform movement among the detected feature points within the subset. The localized circular region can be defined by a radial distance r, which is a variable that can be tailored, from a central feature point in the localized circular region.
But, the closest prior arts, as a whole, do not explicitly disclose a detection unit configured to detect a defect occurring in a structure by using local information about the structure based on a first image of the structure; a first determination unit configured to determine a global state of the structure based on a result of detection of the defect by the detection unit and global information indicating information about a wider area than an area of the structure indicated by the local information, the global information being based on a second image having a lower resolution than that of the first image; and a second determination unit configured to determine a degree of damage to a predetermined area of the structure based on a result of determination made by the first determination unit of the global state of the structure, render the claim allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/1/2022